DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (6/9/22 Remarks: page 10, line 11 – page 11, line 13) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cozma (“5 steps for editing or deleting words in the Android dictionary”).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-9, 12-13, 15-18, & 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xue (US 20190057306, cited in 8/3/21 Office Action) in view of Cozma (“5 steps for editing or deleting words in the Android dictionary”).
With respect to claim 1, Xue discloses:
Claim 1: A method, comprising: receiving, by a device, data from one or more (Note: This is a recitation in the alternative, satisfied by either option) data sources (Xue paragraph 0028 and Figure 1, data transfer from user health tracking devices 110 to server 200);
rejecting, by the device, a portion of the data as rejected data (Xue paragraphs 0083 & 0091, replace received data determined to be probably incorrect with corrected data);
accepting, by the device, another portion of the data as accepted data (Xue paragraphs 0083 & 0092, accept data not determined to be probably incorrect without modification)
processing, by the device, the rejected data, with a machine learning model, to correct the rejected data and to generate corrected data (Xue paragraphs 0083 & 0091, replace received data determined to be probably incorrect with corrected data using spelling correction model; Xue paragraphs 0073-0075, training of spelling correction model);
determining, by the device, whether the corrected data satisfies a threshold (Xue paragraph 0091, data correction applied in response to a data correction confidence threshold);
providing, by the device, the corrected data to a client device associated with a user when the corrected data fails to satisfy the threshold (Xue paragraph 0091, providing corrected data and search results based on corrected data from the server 200 to the user health tracking device 110 if data correction confidence exceeds 0.9 threshold (which may be defined as either “succeeding” to satisfy a threshold of above 0.9 or “failing” to satisfy a threshold of below 0.9));
receiving, by the device and from the client device, user feedback on the corrected data provided to the client device (Xue paragraph 0091, user selection from the provided search results based on corrected data);
wherein the user feedback includes an indication that the user removed one or more data points from the corrected data (see secondary reference below);
modifying, by the device, the corrected data, based on the user feedback, to generate modified data (Xue paragraph 0091, logging of user selection from the provided search results based on corrected data); and
storing, by the device, the accepted data and the modified data in a data structure associated with the device such that the rejected data is identified and corrected without further user interaction (Xue paragraphs 0067 & 0084, automatic spelling correction of user input based in part on past user input).
Xue does not expressly disclose the element annotated “(see secondary reference below)” (i.e. user feedback indicating removal of at least one item of corrected data).
Cozma discloses:
…wherein the user feedback includes an indication that the user removed one or more data points from the corrected data (Cozma step 5, deletion of correction data)…
Xue and Cozma are combinable because they are from the field of automated spelling/syntax correction of user text entry.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the presentation of spelling-corrected text to a user to be accepted or rejected.
The suggestion/motivation for doing so would have been to enable a user to decide whether to accept a specific proposed spelling correction.
Therefore, it would have been obvious to combine Xue with Cozma to obtain the invention as specified in claim 1.
Applying these teachings as applied to claim 1 above to claims 2-5, 8-9, 12-13, 15-18, & 20:
Claim 2: The method of claim 1 (see above), further comprising:
updating the machine learning model, based on the modified data, to handle the rejected data at a later time (Xue paragraphs 0067 & 0084, automatic spelling correction of user input based in part on past user input).
Claim 3: The method of claim 1 (see above), further comprising:
cleansing and parsing the rejected data to generate clean parsed rejected data (Xue paragraph 0091, replace rejected search string “Low yat yogurt” with string having correct grammar and spelling (i.e. “clean” and “parsed)),
wherein the clean parsed rejected data is processed by the machine learning model (Xue paragraphs 0083 & 0091, replace received data determined to be probably incorrect with corrected data using spelling correction model; Xue paragraphs 0073-0075, training of spelling correction model).
Claim 4: The method of claim 1 (see above), further comprising:
training a model, with historical rejected data, to generate the machine learning model (Xue paragraph 0076, misspelled word data included in training data),
wherein the historical rejected data is received prior to receipt of the data from the one or more data sources (Xue paragraph 0070, model is used after training (and thus necessarily after data used in training has been received)).
Claim 5: The method of claim 1 (see above), wherein the rejected data includes one or more of (Note: This is a recitation in the alternative, satisfied by any one option):
unrecognized data,
unstructured data,
improperly formatted data,
data from different data source forms of input, or
incorrectly entered data (Xue paragraph 0091, correction of incorrectly spelled entered search string).
Claim 8: A device, comprising:
one or more (Note: This is a recitation in the alternative, satisfied by either option) memories (Xue paragraph 0051 and Figure 3, memory 310); and
one or more (Note: This is a recitation in the alternative, satisfied by either option) processors (Xue paragraph 0051 and Xue Figure 3, processor 308), coupled to the one or more memories (Xue, connection between processor 308 and memory 310), to:
receive data from one or more (Note: This is a recitation in the alternative, satisfied by either option) data sources (Xue paragraph 0028 and Figure 1, data transfer from user health tracking devices 110 to server 200);
reject a portion of the data as rejected data (Xue paragraphs 0083 & 0091, replace received data determined to be probably incorrect with corrected data);
accept a remaining portion of the data as accepted data (Xue paragraphs 0083 & 0092, accept data not determined to be probably incorrect without modification);
process the rejected data, with a machine learning model, to correct the rejected data and to generate corrected data (Xue paragraphs 0083 & 0091, replace received data determined to be probably incorrect with corrected data using spelling correction model; Xue paragraphs 0073-0075, training of spelling correction model),
wherein the machine learning model is trained with historical rejected data (Xue paragraph 0076, misspelled word data included in training data),
wherein the historical rejected data is received prior to receipt of the data from the one or more data sources (Xue paragraph 0070, model is used after training (and thus necessarily after data used in training has been received));
determine whether the corrected data satisfies a threshold (Xue paragraph 0091, data correction applied in response to a data correction confidence threshold);
provide the corrected data to a client device associated with a user when the corrected data fails to satisfy the threshold (Xue paragraph 0091, providing corrected data and search results based on corrected data from the server 200 to the user health tracking device 110 if data correction confidence exceeds 0.9 threshold (which may be defined as either “succeeding” to satisfy a threshold of above 0.9 or “failing” to satisfy a threshold of below 0.9));
receive, from the client device, user feedback on the corrected data provided to the client device (Xue paragraph 0091, user selection from the provided search results based on corrected data);
wherein the user feedback includes an indication that the user removed one or more data points from the corrected data (Cozma step 5, deletion of correction data);
modify the corrected data, based on the user feedback, to generate modified data (Xue paragraph 0091, logging of user selection from the provided search results based on corrected data);
store the accepted data and the modified data in a data structure associated with the device (Xue paragraphs 0091-0092, logging of user selection from the provided search results based on corrected and non-corrected data); and
update the machine learning model, based on the modified data, to handle the rejected data such that the rejected data can be identified and corrected without further user interaction (Xue paragraphs 0067 & 0084, automatic spelling correction of user input based in part on past user input).
Claim 9: The device of claim 8 (see above), wherein the one or more (Note: This is a recitation in the alternative, satisfied by either option) processors (Xue paragraph 0051 and Xue Figure 3, processor 308) are further to:
store the accepted data and the corrected data in the data structure when the corrected data satisfies the threshold (Xue paragraphs 0091-0092, logging of user selection from the provided search results based on corrected and non-corrected data); and
update the machine learning model, based on the corrected data and when the corrected data satisfies the threshold, to handle the rejected data at a later time (Xue paragraphs 0067 & 0084, automatic spelling correction of user input based in part on past user input).
Claim 12: The device of claim 8 (see above), wherein the one or more processors, when storing the accepted data and the modified data in the data structure, are to:
store the accepted data in the data structure when the remaining portion of the data is accepted as the accepted data (Xue paragraphs 0091-0092, logging of user selection from the provided search results based on corrected and non-corrected data); and
incrementally store the modified data in the data structure (Xue paragraphs 0091-0092, logging of user selection from the provided search results based on corrected and non-corrected data, user selections being logged as they occur (i.e. incrementally)).
Claim 13: The device of claim 8 (see above), wherein the one or more (Note: This is a recitation in the alternative, satisfied by either option) processors (Xue paragraph 0051 and Xue Figure 3, processor 308) are further to:
provide the accepted data and the modified data from the data structure to one or more server devices associated with an entity (Xue paragraphs 0091-0092, logging of user selection into log associated with the user from the provided search results based on corrected and non-corrected data via server 200).
Claim 15: A non-transitory computer-readable medium storing instructions (Xue paragraph 0071, instructions stored in non-transitory computer-readable medium), the instructions comprising:
one or more (Note: This is a recitation in the alternative, satisfied by either option) instructions that, when executed by one or more (Note: This is a recitation in the alternative, satisfied by either option) processors (Xue paragraph 0051 and Xue Figure 3, processor 308), cause the one or more processors to:
receive data from one or more (Note: This is a recitation in the alternative, satisfied by either option) data sources (Xue paragraph 0028 and Figure 1, data transfer from user health tracking devices 110 to server 200);
determine that a portion of the data is to be rejected as rejected data (Xue paragraphs 0083 & 0091, replace received data determined to be probably incorrect with corrected data) and that a remaining portion of the data is to be accepted as accepted data (Xue paragraphs 0083 & 0092, accept data not determined to be probably incorrect without modification);
process the rejected data, with a machine learning model, to correct the rejected data and to generate corrected data (Xue paragraphs 0083 & 0091, replace received data determined to be probably incorrect with corrected data using spelling correction model; Xue paragraphs 0073-0075, training of spelling correction model),
provide the corrected data to a client device associated with a user (Xue paragraph 0091, providing corrected data and search results based on corrected data from the server 200 to the user health tracking device 110);
receive, from the client device, user feedback on the corrected data provided to the client device (Xue paragraph 0091, user selection from the provided search results based on corrected data);
wherein the user feedback includes an indication that the user removed one or more data points from the corrected data (Cozma step 5, deletion of correction data);
modify the corrected data, based on the user feedback, to generate modified data (Xue paragraph 0091, logging of user selection from the provided search results based on corrected data);
store the accepted data and the modified data in a data structure associated with the device (Xue paragraphs 0091-0092, logging of user selection from the provided search results based on corrected and non-corrected data; and
update the machine learning model, based on the modified data, to handle the rejected data such that the rejected data can be identified and corrected without further user interaction (Xue paragraphs 0067 & 0084, automatic spelling correction of user input based in part on past user input).
Claim 16: The non-transitory computer-readable medium of claim 15 (see above), wherein the instructions further comprise:
one or more (Note: This is a recitation in the alternative, satisfied by either option) instructions (Xue paragraph 0071, instructions stored in non-transitory computer-readable medium) that, when executed by the one or more (Note: This is a recitation in the alternative, satisfied by either option) processors (Xue paragraph 0051 and Xue Figure 3, processor 308), cause the one or more processors to:
parse the rejected data to generate parsed rejected data (Xue paragraph 0091, replace rejected search string “Low yat yogurt” with string having correct grammar and spelling (i.e. “parsed)),
wherein the parsed rejected data is processed by the machine learning model (Xue paragraphs 0083 & 0091, replace received data determined to be probably incorrect with corrected data using spelling correction model; Xue paragraphs 0073-0075, training of spelling correction model).
Claim 17: The non-transitory computer-readable medium of claim 15 (see above), wherein the rejected data includes one or more of (Note: This is a recitation in the alternative, satisfied by any one option):
unrecognized data,
unstructured data,
improperly formatted data,
data from different data source forms of input, or
incorrectly entered data (Xue paragraph 0091, correction of incorrectly spelled entered search string).
Claim 18: The non-transitory computer-readable medium of claim 15 (see above), wherein the instructions further comprise:
one or more (Note: This is a recitation in the alternative, satisfied by either option) instructions (Xue paragraph 0071, instructions stored in non-transitory computer-readable medium) that, when executed by the one or more (Note: This is a recitation in the alternative, satisfied by either option) processors (Xue paragraph 0051 and Xue Figure 3, processor 308), cause the one or more processors to:
store the accepted data and the corrected data in the data structure (Xue paragraphs 0091-0092, logging of user selection from the provided search results based on corrected and non-corrected data); and
update the machine learning model, based on the corrected data, to handle the rejected data at a later time (Xue paragraphs 0067 & 0084, automatic spelling correction of user input based in part on past user input).
Claim 20: The non-transitory computer-readable medium of claim 15 (see above), wherein the instructions further comprise:
one or more (Note: This is a recitation in the alternative, satisfied by either option) instructions (Xue paragraph 0071, instructions stored in non-transitory computer-readable medium) that, when executed by the one or more (Note: This is a recitation in the alternative, satisfied by either option) processors (Xue paragraph 0051 and Xue Figure 3, processor 308), cause the one or more processors to:
provide the accepted data and the modified data from the data structure to one or more server devices associated with an entity (Xue paragraphs 0091-0092, logging of user selection into log associated with the user from the provided search results based on corrected and non-corrected data via server 200).
Claims 6 & 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xue in view of Cozma as applied to claims 1 & 8 above and further in view of Applicant’s disclosed Prior Art.
With respect to claim 6, Xue in view of Cozma discloses the invention of claim 1 (see above).
With respect to claim 6, Xue in view of Cozma does not expressly disclose:
Claim 6: The method of claim 1 (see above), wherein the data structure includes a master data management (MDM) data structure.
Applicant discloses as Prior Art (Specification “Background” section, paragraph 0001, MDM data management):
…the data structure includes a master data management (MDM) data structure.
Xue in view of Cozma and Applicant’s disclosed Prior Art are combinable because they are from the field of data management.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the MDM data structure disclosed as Prior Art by Applicant as the system for managing the data of Xue in view of Cozma.
The suggestion/motivation for doing so would have been to provide integrated data with a single point of reference, as described by Applicant’s disclosed Prior Art (Specification “Background” section, paragraph 0001).
Therefore, it would have been obvious to combine Xue in view of Cozma with Applicant’s disclosed Prior Art to obtain the invention as specified in claim 6.
Applying these teachings as applied to claim 6 above to claim 14:
Claim 14: The device of claim 8 (see above), wherein the data structure includes a master data management (MDM) data structure (Specification “Background” section, paragraph 0001, MDM data management).
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Xue in view of Cozma as applied to claim 1 above and further in view of Ramachandran (US 20160314123, cited in 8/3/21 Office Action).
With respect to claim 7, Xue in view of Cozma discloses the invention of claim 1 (see above).
With respect to claim 7, Xue in view of Cozma does not expressly disclose:
Claim 7: The method of claim 1 (see above), wherein the machine learning model includes a conditional random fields machine learning model.
Ramachandran discloses:
…the machine learning model includes a conditional random fields machine learning model (Ramachandran paragraph 0029, conditional random field machine learning model).
Xue in view of Cozma and Ramachandran are combinable because they are from the field of machine learning.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use a conditional random field learning model as the spelling correction model of Xue in view of Cozma.
The suggestion/motivation for doing so would have been to apply a conditional random field machine learning model in a language processing context as taught by Ramachandran (Ramachandran paragraph 0029, conditional random field machine learning model applied to language processing).
Therefore, it would have been obvious to combine Xue in view of Cozma with Ramachandran to obtain the invention as specified in claim 7.
Claims 10-11 & 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xue in view of Cozma as applied to claims 8 & 15 above and further in view of Faigon (US 20170353477, cited in 8/3/21 Office Action).
With respect to claim 10, Xue in view of Cozma discloses the invention of claim 8 (see above).
With respect to claim 10, Xue in view of Cozma does not expressly disclose:
Claim 10: The device of claim 8 (see above), wherein the one or more processors are further to:
utilize one or more representational state transfer (REST) application programming interfaces (APIs) to provide the rejected data to the machine learning model.
Faigon discloses:
…one or more (Note: This is a recitation in the alternative, satisfied by either option) representational state transfer (REST) application programming interfaces (APIs) to provide the rejected data to the machine learning model (Faigon paragraphs 0042-0043, use of various application programming interfaces including REST for data handling in conjunction with machine learning).
Xue in view of Cozma and Faigon are combinable because they are from the field of machine learning data processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the REST API of Faigon to provide the rejected data to the machine learning model of Xue in view of Cozma.
The suggestion/motivation for doing so would have been to apply a standard data handling protocol to a specific data routing application.
Therefore, it would have been obvious to combine Xue in view of Cozma with Faigon to obtain the invention as specified in claim 10.
With respect to claim 11, Xue in view of Cozma discloses the invention of claim 8 (see above).
With respect to claim 11, Xue in view of Cozma does not expressly disclose:
Claim 11: The device of claim 8 (see above), wherein the one or more processors are further to:
utilize a simple object access protocol (SOAP) service to provide the rejected data to the machine learning model.
Faigon discloses:
…utilize a simple object access protocol (SOAP) service to provide the rejected data to the machine learning model (Faigon paragraphs 0042-0043, use of various application programming interfaces including SOAP for data handling in conjunction with machine learning).
Xue in view of Cozma and Faigon are combinable because they are from the field of machine learning data processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the SOAP API of Faigon to provide the rejected data to the machine learning model of Xue in view of Cozma.
The suggestion/motivation for doing so would have been to apply a standard data handling protocol to a specific data routing application.
Therefore, it would have been obvious to combine Xue in view of Cozma with Faigon to obtain the invention as specified in claim 11.
Applying these teachings as applied to claims 10-11 above to claim 19:
Claim 19: The non-transitory computer-readable medium of claim 15 (see above), wherein the instructions further comprise:
one or more (Note: This is a recitation in the alternative, satisfied by either option) instructions that, when executed by one or more (Note: This is a recitation in the alternative, satisfied by either option) processors (Xue paragraph 0051 and Xue Figure 3, processor 308), cause the one or more processors to one of (Note: This is a recitation in the alternative, satisfied by either option):
utilize one or more representational state transfer (REST) application programming interfaces (APIs) to provide the rejected data to the machine learning model (Faigon paragraphs 0042-0043, use of various application programming interfaces including REST for data handling in conjunction with machine learning); or
utilize a simple object access protocol (SOAP) service to provide the rejected data to the machine learning model (Faigon paragraphs 0042-0043, use of various application programming interfaces including SOAP for data handling in conjunction with machine learning).
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663